Citation Nr: 0414462	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 3, 2003 
for the grant of service connection for residuals of left 
shoulder dislocation with degenerative changes.





ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The May 2003 rating decision granted service connection for 
the residuals of left shoulder dislocation with degenerative 
changes.  In his notice of disagreement, the veteran 
requested an earlier effective date for the grant of service 
connection.  The RO issued a statement of the case in August 
2003, identifying the issue as one of entitlement to an 
earlier effective date for the service-connected left 
shoulder disability.  The veteran timely perfected this 
appeal in the same month.

Hence, the appeal in its present posture challenges the 
effective date of this award.


FINDINGS OF FACT

1.  A May 1971 rating decision denied the veteran's claim for 
service connection for the residuals of left shoulder 
dislocation, based on service medical records which showed 
treatment for left shoulder dislocation in service, but no 
findings, deformities, abnormalities or diagnoses of residual 
left shoulder disability at discharge from active service.  
The veteran was advised of this decision, and of his 
appellant rights, by a letter dated in June 1971.  He did not 
appeal this decision.

2.  In January 2003, the veteran filed a claim to reopen the 
previously denied claim and presented private medical records 
and notice of private medical records documenting treatment 
for a left shoulder disability.

3.  In a May 2003 rating decision, the RO granted service 
connection for the residuals of left shoulder dislocation.

4.  The RO's May 2003 rating decision was based on private 
medical records showing current left shoulder treatment and 
disability, dated in August 2002; and a May 2003 VA 
examination report showing degenerative changes of the left 
shoulder with an opinion by the VA examiner that the current 
left shoulder is more likely than not causally related to the 
inservice left shoulder injury.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 3, 
2003 for the grant of service connection for the residuals of 
left shoulder dislocation with degenerative changes have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection subsequent to the reopening of 
a previously denied claim where the new and material evidence 
upon which the reopening is other than service department 
records, since the effective date can be only the date of the 
receipt of the new claim or date entitlement arose, whichever 
is later.  As discussed more fully below, the effective date 
for new and material evidence (§ 3.156) involving evidence 
(other than service department records) received after a 
final disallowance is the "[d]ate of receipt of the new 
claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(q)(ii) (2003).  Therefore, even if evidence 
did exist pre-dating the claim that showed service connection 
was warranted for the residuals of left shoulder dislocation 
with degenerative changes from the time of the veteran's 
discharge from active duty in 1970, unless these documents 
are service department records, it is legally impossible to 
assign an effective date earlier than the later of the dates 
the claim to reopen was received or the date entitlement 
arose.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide 
additional evidence, which might support his claim.  In a 
January 2003 VCAA letter and August 2003 statement of the 
case, the RO informed the appellant of what was needed to 
substantiate his claim for service connection for the 
residuals of left shoulder dislocation with degenerative 
changes and to establish an earlier effective date for the 
grant of service connection, and informed him of what VA had 
done and would do to obtain evidence for his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran identified private health care providers who treated 
him for his left shoulder condition in January 2003.  The RO 
obtained these records and provided him a VA examination for 
his left shoulder condition in May 2003.  Thus, the Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence, which might be relevant to his claim.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the evidence in the claims file, the May 
2003 rating action, and August 2003 statement of the case are 
adequate for determining whether an earlier effective date is 
warranted.  

The United States Court of Appeals for Veteran Claims (Court) 
held in Pelegrini v. Principi, 17 Vet. App. 412 (2004), in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision 
reopening the previously denied claim and granting service 
connection for residuals of left shoulder dislocation with 
degenerative changes was made after November 9, 2000, the 
date the VCAA was enacted.  

In the present case regarding the issue of entitlement to an 
earlier effective date for service connection for the 
residuals of left shoulder dislocation with degenerative 
changes, a substantially complete application to reopen a 
previously denied claim for service connection for a left 
shoulder condition was received on January 3, 2003.  
Thereafter, notice of VCAA was made in a VCAA letter dated in 
January 2003, providing notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
for service connection.  The issue of entitlement to an 
earlier effective date was not addressed until the August 
2003 statement of the case, which informed the appellant what 
information and evidence must be submitted by the claimant, 
what information and evidence would be obtained by VA, and 
the need for the claimant to submit any evidence in his 
possession that pertains to his claim.  

The veteran's claim for an earlier effective date, in this 
case, is the result not of an initial claim, but of a notice 
of disagreement.  As such, the VCAA notice concerning the 
issue of an earlier effective date in this case was not 
provided to the appellant prior to the initial AOJ 
determination of and effective date of January 3, 2003 and, 
hence, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the AOJ provided to the appellant in August 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

Further, the Board notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Cf. Huston v. 
Principi, 17 Vet. App. 195, 202 (2003); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001).


Earlier Effective Date

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).  The effective date for new and 
material evidence (§ 3.156) involving evidence (other than 
service department records) received after a final 
disallowance is the "[d]ate of receipt of the new claim or 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(q)(ii).

In the present case, the veteran filed his original claim for 
service connection for a left shoulder disability in February 
1971.

The RO denied the claim in a May 1971 rating decision, based 
upon service medical records.  These records showed inservice 
left shoulder dislocations and treatment for them.  However, 
the veteran's report of medical examination at discharge from 
active service showed no findings, abnormalities, 
deformities, or diagnoses of residual left shoulder 
disability.  Finding no residual left shoulder disability, 
the RO denied the veteran's claim.

The veteran was notified of the May 1971 decision and his 
appellate rights in a letter dated in June 1971.  He did not 
appeal.  That decision became final.

In January 2003, the veteran attempted to reopen his 
previously denied claim with the submission of private 
medical records showing current treatment of a left shoulder 
disability, dated in August and September 2002.  The RO 
requested, and received, additional private medical records, 
dated in August 2002.  The RO then offered the veteran a VA 
examination.  The report of this examination, dated in May 
2003, show that the veteran exhibits current degenerative 
changes in his left shoulder, which the VA examiner opined 
are "more likely than not related to [the veteran's] first 
dislocation, falling off the bleachers in 1969."  This 
occurred during the veteran's period of active service.  
Accordingly, the RO reopened and granted the claim for 
service connection for residuals of left shoulder dislocation 
with degenerative changes.

The veteran contends that the effective date of service 
connection for his left shoulder disability should be the 
date after his discharge from active service.  In this 
regard, the pertinent regulations provide, specifically, that 
in case of a claim that is reopened with the submission of 
new and material evidence received after a final 
disallowance-other than service department records-the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(ii).  In this case, there was a prior, May 1971, 
denial, of which the veteran received notice in June 1971.  
The veteran did not appeal, and the denial became final.  He 
did not petition to reopen his claim until January 2003, and 
his claim was received by the RO on January 3, 2003.  This 
case does not involve the submission of service department 
records.  Rather, the veteran submitted private medical 
records and gave notice of other private medical records that 
document, in aggregate, a current left shoulder disability 
for which treatment was given in August and September 2002.  
These records were received by the RO in January 2003, the 
first of it received with the veteran's claim.  The RO's 
decision was predicated on this and the opinion of the VA 
examining physician as recorded in the May 2003 VA 
examination report.

Upon consideration of the medical evidence of record, the 
earliest evidence of entitlement to service connection for 
the left shoulder disability received after the last prior, 
May 1971, final disallowance, is the private medical 
evidence, dated in August and September 2002 and received, in 
part, with the veteran's claim on January 3, 2003.

Therefore, the RO assigned the earliest possible effective 
date for its grant of the reopened claim for service 
connection for the residuals of left shoulder dislocation 
with degenerative changes.  Accordingly, the earliest 
effective date that may be granted is January 3, 2003.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date earlier than January 3, 2003 for the grant 
of service connection for the residuals of left shoulder 
dislocation with degenerative changes is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



